DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 2 are amended; Claims 7, 13, 15 are cancelled; Claims 1 – 6, 8 – 12, 14, 16 – 20 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments in the remarks dated 02/03/2022 with respect to claims 1 – 6, 8 – 12, 14, 16 – 20 have been fully considered but they are not persuasive.  
Applicant’s Arguments:
Applicant argues that claim 1 has been amended and now recites in part “... a hybrid scheduling scheme wherein a pool of resource blocks (RB) blocks are reserved for cell edge UE’s and scheduled by HNG as central sources...”. Support for this feature can be found throughout the specification, for example at paragraph [0052] and that neither Sarkissian nor Gaal, taken alone or in combination, disclose or suggest this feature. 

Examiner’s Response:
Examiner respectfully disagrees with this argument as applicant’s own specification appears to indicate in [0043] that a Parallel Wireless HetNet Gateway (HNG) is well known in the art as disclosed in US Pat 9,491,801 filed September 24, 2013; US Pub 2016/0173555 filed October 18, 2013 and US Pub 2015/0257051 filed 
Nonetheless, a coordinating node as disclosed in Sarkissian reasonably reads on the newly claimed hybrid scheduling scheme wherein a pool of resource blocks (RB) blocks are reserved for cell edge UE’s and scheduled by HNG, where the coordinating node in Sarkissian assigns shared resources blocks to the cell edge UE’s via Inter-sector coordination.  Furthermore, the current amendment has created a new informality issue in light of the term HNG.  See the office action for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 6, 8 – 12, 14, 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a hybrid scheduling scheme wherein a pool of resource blocks (RB) blocks are reserved for cell edge UE’s and scheduled by HNG as central sources " in line 17.  The term “HNG” is an abbreviation that has not been defined in the claims.  The first use of abbreviated terms in the claim should be defined such that there is no confusion as to the meaning of the term in the claims.  It would Parallel Wireless HetNet Gateway (HNG) ---.
Claims 2 – 6, 8 – 12, 14, 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from a claim which has been rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 6, 8 – 10, 12, 14, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian et al. (US 20170311177 A1) in view of Gaal et al. (US 20160037420 A1).

Regarding claim 1, Sarkissian et al. discloses a method (Sarkissian et al., FIG. 13) for combining two radio access network (RAN) cells into a virtual cell (Sarkissian et al., [0032] Evolved NodeBs / eNBs of a network may be pooled together as virtual cells), comprising: at a coordinating node (Sarkissian et al., [0032] a virtual cell may include a centralized Baseband Unit (BBU) that controls the RRUs and the controller may perform coordination between the individual all-in-one eNB B's), 
assigning a virtual cell identifier (VCID) for the virtual cell (Sarkissian et al., [0030] a Cell Reference Signal (CRS) or Reference Signals (RS) can be used by UEs to identify their respective serving cells, in relation to [0032] where evolved NodeBs of a network may be pooled together as virtual cells so that they can be treated as one large resource by network managers and users), 
the VCID assigned to a cell edge User Equipment (UE) (Sarkissian et al., [0032] each virtual cell may include a group of physical cells that may jointly serve a UE in relation to [0007] where the system may assign a sector edge UE to a sector based on the measurement report, the sector edge UE being located at a sector edge of one or more of the sectors) and delineating a cluster of Up Link (UL) and Down Link (DL) cells (Sarkissian et al., [0041] coordinated multipoint (CoMP) systems can be used to send [DownLink] and receive [UpLink] data to and from a UE coordinated by several points to ensure the optimum performance is achieved even at cell edges); 
assigning a plurality of base stations to the virtual cell (Sarkissian et al., [0032] each virtual cell may include a group of physical cells that may jointly serve a UE where virtual cell may include Remote Radio Units (RRUs) with a centralized Baseband Unit (BBU) that controls the RRUs), 
scheduling, using a hybrid scheduling scheme wherein a pool of resource blocks (RB) blocks (Sarkissian et al., [0071]/[0074] shared Resource Block (RB) utilization by UEs at the sector edges) are reserved for cell edge UE’s and scheduled by HNG as central sources (Sarkissian et al., [0032] a virtual cell may include a centralized Baseband Unit (BBU) that controls the RRUs and the controller may perform coordination between the individual all-in-one eNB B's, in relation to [0069] coordinating the idle Resource Blocks (RB's) of a neighboring sector with user Resource Blocks (RB's) of a serving sector used to serve cell edge users further improves RB utilization of the neighboring sector), resources for a user equipment (UE) at each base station in the virtual cell (Sarkissian et al., [0041] coordinated multipoint (CoMP) systems can be used to send and receive data to and from a UE coordinated by several points to ensure the optimum performance is achieved even at cell edges, in relation to [0054] where the scheduling and optional beamforming decisions are made among all cells in the CoMP set and locations from which the transmission is performed can be changed semi-statically); 
assigning a single set of radio resources to two different UEs that are being served by the virtual cell (Sarkissian et al., [0045] a frequency reuse of n=1 provides the same frequency or channel for use in each sector), 
each UE being served by a different one of the two RAN cells (Sarkissian et al., [0035] each of the cells can have a respective coverage area to provide wireless services to the UEs within), such that the single set of radio resources is reused across the two RAN cells (Sarkissian et al., [0047] by using the same spectrum band in each sector, wider spectrum bands can be achieved, thereby maximizing the amount of bandwidth used in each sector);
thereby improving performance for the UE at a cell edge of a first base station of the plurality of base stations and of a second base station of the plurality of base stations (Sarkissian et al., [0041] the aim is to improve overall quality for the user regardless of their position relative to the cell edges as well as improving the utilization of the network while sharing the same spectrum band); and 
using spatial diversity or beamforming for spatial multiplexing between the plurality of base stations and the cell edge UE to provide spectrum gain and reduce Sarkissian et al., [0054] in Coordinated Scheduling/Beamforming (CS/CB) mode, the downlink data from the eNB to the UE for a mobile device is typically available and transmitted from one point, where the scheduling and beamforming decisions are generally made among all cells in the CoMP set; [0060] using CoMP between adjacent sectors with dual- or multi-beam antennas may achieve large capacity increases).
Sarkissian et al. does not expressly disclose at a base station of the plurality of base stations, constructing a signal containing two cell identifiers, the two cell identifiers being the virtual cell identifier and a physical cell identifier of the base station, and sending the signal to the cell edge UE.
Gaal et al., for example from an analogous field of endeavor (Gaal et al., [0064] in order to increase the ability to differentiate between cells involved in CoMP communications, the concept of virtual cell IDs is introduced) discloses at a base station of the plurality of base stations (Gaal et al., [0050] an eNB transmit processor may generate reference symbols for the PSS, SSS, and cell-specific reference signal and may perform spatial processing/precoding on the data symbols, the control symbols, and/or the reference symbols), constructing a signal containing two cell identifiers, the two cell identifiers being the virtual cell identifier and a physical cell identifier of the base station (Gaal et al., [0066] the serving base station groups the set of virtual cell IDs available for use in transmission into subsets according to a primary cell ID associated with each virtual cell ID), and sending the signal to the cell edge UE (Gaal et al., [0069] the serving cell transmits the subsets of virtual cell IDs to the UE being served).
et al. with the system of Sarkissian et al. in order detect, cancel, or mitigate interfering signals (Gaal et al., [0069]).

Regarding claim 2, the steps of constructing a second signal containing two cell identifiers, and sending the second signal to the UE are not patentably distinct from the steps of constructing and sending of the first signal and is thus rendered obvious, therefore, Sarkissian et al. - Gaal et al. suggests at a second base station of the plurality of base stations (Sarkissian et al., [0030] networks can broadcast synchronization signals from the BS / eNB to the UE in the downlink direction), constructing a second signal containing two cell identifiers (Gaal et al., [0066] a serving base station identifies a set of virtual cell IDs for transmission points across CoMP clusters both local to a served UE and in neighboring CoMP clusters), the two cell identifiers being the virtual cell identifier and a physical cell identifier of the second base station, and sending the second signal to the cell edge UE (Gaal et al., [0079] the serving cell may associate the subset of virtual cell IDs within each CSI resource to the CSI resource index, and associate the CSI resources within each macro region to the primary cell ID of the macro cell).  The motivation is the same as in claim 1.

et al. - Gaal et al. disclose the coordinating node is a mesh network base station (Sarkissian et al., [0039] a controller can be capable of communication with, or otherwise coupled to, a set of the eNBs and provide coordination and control for the eNBs) or a gateway between the plurality of base stations and a core network (Gaal et al., [0064] since the virtual cell ID reception point and transmission point may not necessarily be the same, the virtual cell ID, is assigned by higher layers to identify the different transmission points with any particular CoMP cluster).  The motivation is the same as in claim 1.

Regarding claim 4, Sarkissian et al. - Gaal et al. disclose the UE is a cell edge UE having a reduced signal quality below a cell edge threshold (Sarkissian et al., [0040] the cell edges are areas in which the UEs may be able to receive signals from more than one eNB or experience interfering signals from multiple eNBs; [0042] there can be increased interference near the cell edges, so CoMP provides a manner in which the UEs can experience reduced interference, even at the cell edge).

Regarding claim 5, Sarkissian et al. - Gaal et al. discloses the plurality of base stations are LTE eNodeBs (Sarkissian et al., [0034] the system can include a number of evolved NodeBs (eNBs) and various other network entities), and wherein the resources scheduled by the coordinating node include resource block allocations for a physical downlink shared channel (PDSCH) (Gaal et al., [0037] the eNB may send a Physical Downlink Shared Channel (PDSCH) in the remaining symbol periods of each subframe), a physical uplink shared channel (PUSCH) (Gaal et al., [0052] a UE transmit processor may receive and process data (PUSCH) from a data source and control information (PUCCH) from the controller / processor), a physical uplink control channel (PUCCH) (Gaal et al., [0052] a UE transmit processor may receive and process data (PUSCH) from a data source and control information (PUCCH) from the controller / processor), and a physical downlink control channel (PDCCH) (Gaal et al., [0050] an eNB transmit processor may receive data from a data source and control information from a controller/processor, where the control information may be for the PBCH, PCFICH, PHICH, PDCCH, etc.).  The motivation is the same as in claim 1.

Regarding claim 6, Sarkissian et al. - Gaal et al. discloses the signal includes a reference signal, a primary synchronization signal, and a secondary synchronization signal for the UE (Sarkissian et al., [0030] synchronization signals / Cell Reference Signal (CRS) or Reference Signals (RS) can be used by UEs to identify their respective serving cells, where the synchronization signals are made up of Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS)).

Regarding claim 8, Sarkissian et al. - Gaal et al. suggests constructing the signal with up to five cell identifiers (Gaal et al., [0066] the number of virtual cell IDs per CoMP cluster is limited to a maximum of M and the total number of virtual cell IDs across all cells or all CoMP clusters to N, where M and N may be semi-statically selected by the serving cell).  The motivation is the same as in claim 1.

Regarding claim 9, Sarkissian et al. - Gaal et al. discloses reserving, at the coordinating node, a portion of a radio resource pool for cell edge users (Sarkissian et al., [0029] mapping UEs using signal strength or their geographic positions and allocating each UE to the optimum serving sector/cell based on their relative location and based on the relative interference experienced from two adjacent sectors).

Regarding claim 10, Sarkissian et al. - Gaal et al. discloses scheduling, at the base station, resources for a cell center UE (Sarkissian et al., [0064] UEs located at the center of the sectors may enjoy strong signal and low or no interference from adjacent sectors).

Regarding claim 12, Sarkissian et al. - Gaal et al. discloses assigning non-overlapping radio resources to different UEs (Gaal et al., [0079] the serving cell may associate the subset of virtual cell IDs within each CSI resource to the CSI resource index, and associate the CSI resources within each macro region to the primary cell ID of the macro cell).  The motivation is the same as in claim 1.

Regarding claim 14, Sarkissian et al. - Gaal et al. discloses sending data from more than one of the plurality of base stations in the virtual cell simultaneously to the Gaal et al., [0083] a grouping logic provides for an eNB to identify a set of virtual cell IDs corresponding to one or more transmission points within a CoMP cluster associated the cell of the eNB serving a UE and one or more neighboring transmission points in one or more neighboring CoMP clusters).  The motivation is the same as in claim 1.

Regarding claim 17, Sarkissian et al. - Gaal et al. discloses using modulated symbol multiplexing at a transmitter or modulated symbol de-multiplexing at a receiver (Gaal et al., [0050] a transmit (TX) multiple-input multiple-output (MIMO) processor may perform spatial processing (precoding) on the data symbols, the control symbols, and/or the reference symbols, if applicable, and may provide output symbol streams to the modulators (MODS), where each modulator may process a respective output symbol stream (OFDM) to obtain an output sample stream).  The motivation is the same as in claim 1.

Regarding claim 18, Sarkissian et al. - Gaal et al. discloses performing management of member transmitters at different base stations as virtual MIMO antennas (Gaal et al., [0083] a grouping logic provides for an eNB to identify a set of virtual cell IDs corresponding to one or more transmission points within a CoMP cluster associated the cell of the eNB serving a UE and one or more neighboring transmission points in one or more neighboring CoMP clusters).  The motivation is the same as in claim 1.

et al. - Gaal et al. suggests acting, by the virtual cell, as a single cell (Sarkissian et al., [0032] a virtual cell may include a centralized Baseband Unit (BBU) that controls the RRUs; a controller may perform coordination between the individual all-in-one eNB B's) without causing an underlying physical non-virtual cell to fail to act as their own cell (Gaal et al., [0074] a serving base station may group the set of virtual IDs, V, into subgroups according to the primary cell IDs of the serving base station and neighboring macro base stations).  The motivation is the same as in claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian et al. - Gaal et al., as applied to claim 1, further in view of Garcia et al. (US 20150155996 A1).

Regarding claim 11, Sarkissian et al. - Gaal et al. suggests constructing the virtual cell identifier not to overlap with the physical cell identifier of the base station (Gaal et al., [0071] the serving cell may group the virtual cell IDs into a subset associated to the primary cell ID of the macro cell).
Sarkissian et al. - Gaal et al. do not expressly disclose the reference signal maintains a mod-6 difference.
Garcia et al., for example, from a similar field of endeavor teaches the reference signal maintains a mod-6 difference (Garcia et al. ¶ [0007] to avoid interference of CRSs which lead to degradation in performance, it is desirable for neighboring cells of the same center frequency to have different PCI modulo 6).
et al. with the combined system of Sarkissian et al. - Gaal et al. in order to optimize PCI allocation (Garcia et al. ¶ [0062]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian et al. - Gaal et al., as applied to claim 1, further in view of Eyuboglu et al. (US 20140219162 A1).

Regarding claim 16, Sarkissian et al. - Gaal et al. suggests using interference mitigation (Sarkissian et al., [0041] various interference mitigation methods can be implemented in order to minimize the interference the UEs experience at the cell edge) (Gaal et al., [0093] the first signal includes information for transmitting the first signal to the UE while mitigating interference for another UE) but do not expressly disclose interference rejection combining (IRC) or maximum ratio combining (MRC) to construct or reconstruct the signal, which is well known in the art as evidenced by Eyuboglu et al. (Eyuboglu et al., [0065] when the UE is near the coverage boundaries of two or more RUs, its transmissions may be received by RX antennas of these RUs.  In this situation, the uplink performance can be improved by performing diversity combining (Maximal Ratio Combining (MRC), Interference Rejection Combining (IRC) or Successive Interference Cancellation (SIC) in the controller) across signals received by multiple RUs). 
et al. with the combined system of Sarkissian et al. - Gaal et al. in order to optimize PCI allocation (Eyuboglu et al. ¶ [0062]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian et al. - Gaal et al., as applied to claim 1, further in view of Abe et al. (US 20140045497 A1).
Regarding claim 19, Sarkissian et al. - Gaal et al. discloses assigning two physical base stations to the virtual cell (Sarkissian et al., [0032] evolved NodeBs of a network may be pooled together as virtual cells so that they can be treated as one large resource by network managers and users), 
Sarkissian et al. and Gaal et al. do not expressly disclose to communicate with a Cat. 4 UE, or assigning four physical base stations in the virtual cell, to communicate with a Cat. 6 or Cat 7 UE.
Abe et al., for example, from a similar field of endeavor teaches communicating with a Cat. 4 UE, a Cat. 6 or Cat 7 UE (Chen et al. ¶ [0040] a category determination unit determines the UE category 5, whose category is lower than that of the UE category 6, as a UE category to be applied to radio communications with the eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine communicating with a Cat. 4 et al. with the combined system of Sarkissian et al. and Gaal et al. in order to determine the UE category to be applied to radio communications (Abe et al. ¶ [0061]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416